Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
This action is in response to claims filed on July 11th, 2022. Claims 1, 11, 17, 22, and 24-25 are amended and claims 2-5, 7, 9, 12-15, 18-21, and 23 are cancelled. Further, the claims 1, 6, 11, and 17 are amended, because of the Examiner’s Amendment and interview conducted on July 21st, 2022 included herein. A follow-up calls on July 22nd, 2022 was made to submit the Terminal disclaimer. Applicant submitted the Terminal disclaimer on July 22nd, 2022. The Information Disclosure Statement (IDS) filed on July 11th, 2022 has been acknowledged.
Claims 1, 6, 8, 10-11, 16-17, 22, and 24-25 are therefore pending and currently under consideration for patentability. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Kyle Reuther (Reg. No. 77,371) on July 22nd, 2022. The application has been amended as follows:





Amendments to the Claims:
1.         (Currently Amended) A computer-implemented method comprising:
for a tenant of a multi-tenant online system, storing, a plurality of objects, wherein an object represents a potential transaction and is associated with a value of the potential transaction, the object having one of a plurality of object categories, the object configured to perform category transitions responsive to changes in data associated with the object;
extracting features of a set of objects that were previously processed and interacted with by one or more users, the features including:
a number of changes to a category of an object of the set since the object was created,
a rate of category changes 
an age of an object of the set, wherein the age of the object indicates a time period since the object was created; 
training a plurality of linear regression models for a set of object categories, a sequence of sub-intervals in a time interval, and the tenant of the multi-tenant online system based on the extracted features, each of the plurality of linear regression models associated with one of the object categories in the set of categories, one of the sub-intervals in the sequence, and the tenant of the multi-tenant online system, wherein training each of the plurality of linear regression models comprises using a training dataset including extracted features associated with one of the object categories in the set of categories, one of the sub-intervals in the sequence, and the tenant of the multi-tenant online system;
identifying a set of objects from the plurality of objects, the identified set of objects representing potential transactions that are expected to close before the end of the time interval; 
selecting, a subset of trained linear regression models from the plurality of trained linear regression models, the subset including trained linear regression models for the tenant, for one or more object categories, and for a position of a current sub-interval in the time interval;
executing the trained linear regression models from the subset to determine total expected values of the identified set of objects for the one or more object categories; 
determining a total score for an end of the time interval by aggregating the expected values across the plurality of object categories based on the identified set of objects; and
sending the total score for display by a user interface.

2.-5.     (Canceled) 
6.         (Currently Amended) The method of claim 1, wherein an object that was previously processed is stored in a historical data store as a database table, wherein each row of the database table represents a change  in the value of the object.
7.         (Canceled) 
8.         (Original) The method of claim 1, wherein each object is represented as a database record.
9.         (Canceled) 
10.       (Original) The method of claim 1, wherein the time interval represents a month and each sub-interval represents a day of the month.
11.       (Currently Amended) A non-transitory computer readable storage medium storing instructions for:
for a tenant of a multi-tenant online system, storing, a plurality of objects, wherein an object represents a potential transaction and is associated with a value of the potential transaction, the object having one of a plurality of object categories, the object configured to perform category transitions responsive to changes in data associated with the object;
extracting features of a set of objects that were previously processed and interacted with by one or more users, the features including:
a number of changes to a category of an object of the set since creation of the object,
a rate of category changes 
an age of an object of the set, wherein the age of the object indicates a time period since the object was created; 
training a plurality of linear regression models for a set of object categories, a sequence of sub-intervals in a time interval, and the tenant of the multi-tenant online system based on the extracted features, each of the plurality of linear regression models associated with one of the object categories in the set of categories, one of the sub-intervals in the sequence, and the tenant of the multi-tenant online system, wherein training each of the plurality of linear regression models comprises using a training dataset including extracted features associated with one of the object categories in the set of categories, one of the sub-intervals in the sequence, and the tenant of the multi-tenant online system;
identifying a set of objects from the plurality of objects, the identified set of objects representing potential transactions that are expected to close before the end of the time interval; 
selecting, a subset of trained linear regression models from the plurality of trained linear regression models, the subset including trained linear regression models for the tenant, for one or more object categories, and for a position of a current sub-interval in the time interval;
executing the trained linear regression models from the subset to determine total expected values of the identified set of objects for the one or more object categories; 
determining a total score for an end of the time interval by aggregating the expected values across the plurality of object categories based on the identified set of objects; and
sending the total score for display by a user interface.
12.-15. (Canceled) 
16.       (Previously presented) The non-transitory computer readable storage medium of claim 11, wherein an object that was previously processed is stored in a historical data store as database table, wherein each row of the database table represents a change in the value of the object.
17.       (Currently Amended) A computer-implemented system of a multi-tenant online system, the system comprising:
a computer processor; and
a computer readable non-transitory storage medium storing instructions thereon, the instructions when executed by a processor cause the processor to perform [[the]] steps comprising [[of]]:
for a tenant of a multi-tenant online system, storing, a plurality of objects, wherein an object represents a potential transaction and is associated with a value of the potential transaction, the object having one of a plurality of object categories, the object configured to perform category transitions responsive to changes in data associated with the object;
extracting features of a set of objects that were previously processed and interacted with by one or more users, the features including:
a number of changes to a category of an object of the set since creation of the object,
a rate of category changes 
an age of an object of the set, wherein the age of the object indicates a time period since the object was created; 
training a plurality of linear regression models for a set of object categories, a sequence of sub-intervals in a time interval, and the tenant of the multi-tenant online system based on the extracted features, each of the plurality of linear regression models associated with one of the object categories in the set of categories, one of the sub-intervals in the sequence, and the tenant of the multi-tenant online system, wherein training each of the plurality of linear regression models comprises using a training dataset including extracted features associated with one of the object categories in the set of categories, one of the sub-intervals in the sequence, and the tenant of the multi-tenant online system;
identifying a set of objects from the plurality of objects, the identified set of objects representing potential transactions that are expected to close before the end of the time interval; 
selecting, a subset of trained linear regression models from the plurality of trained linear regression models, the subset including trained linear regression models for the tenant, for one or more object categories, and for a position of a current sub-interval in the time interval;
executing the trained linear regression models from the subset to determine total expected values of the identified set of objects for the one or more object categories; 
determining a total score for an end of the time interval by aggregating the expected values across the plurality of object categories based on the identified set of objects; and
sending the total score for display by a user interface.
18.-21. (Canceled) 
22.       (Previously Presented) The method of claim 1, wherein the features further comprise a total number of updates to an object of the set since the object was created. 
23.       (Canceled) 
24.       (Previously Presented) The method of claim 1, wherein the features further comprise a number of days since a last update to the object.
25.       (Previously Presented) The method of claim 1, wherein the features further comprise a number of days spent in each object category.

Claim Rejections - 35 USC §112 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1, 6, 8, 10-11, 16-17, 22, and 24-25 under 35 U.S.C. 112 sixth paragraph have been fully considered and withdrawn. See Remarks 11.
Claim Rejections - 35 USC §101 – Withdrawn
Per Applicant’s amendments and arguments with respect to the rejection of claims 1, 6, 8, 10-11, 16-17, 22, and 24-25 under 35 U.S.C. 101 been fully considered and patent eligible. Also See Remarks 11-16.
More specifically, in accordance with the recently issued “2019 Revised Patent Subject Matter Eligibility Guidance” (hereinafter “PEG”), while the Examiner notes that the claimed subject matter indeed recites a judicial exception of s storing, a plurality of objects represents a potential transaction and is associated with a value of the potential transaction having one of a plurality of object categories to perform category transitions responsive to changes in data associated with the object, identifying a set of objects from the plurality of objects, the identified set of objects representing potential transactions that are expected to close before the end of the time interval, selecting, a subset of trained linear regression models from the plurality of trained linear regression models for the tenant, for one or more object categories, and for a position of a current sub-interval in the time interval, executing the trained linear regression models from the subset to determine total expected values of the identified set of objects for the one or more object categories, determining a total score for an end of the time interval by aggregating the expected values across the plurality of object categories based on the identified set of objects, and sending the total score for display by a user interface (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions) or using pen and paper to solve mathematical calculation (i.e. selecting and executing trained linear regression models and determining total expected values and score), but for the recitation of generic computer components, then it also falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas. 
However, the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of extracting features of a set of objects that were previously processed and interacted with by one or more users, the features including: a number of changes to a category of an object of the set since the object was created, a rate of category changes applied to an object of the set, and an age of an object of the set, wherein the age of the object indicates a time period since the object was created, training a plurality of linear regression models for a set of object categories, a sequence of sub-intervals in a time interval, and the tenant of the multi-tenant online system based on the extracted features, each of the plurality of linear regression models associated with one of the object categories in the set of categories, one of the sub-intervals in the sequence, and the tenant of the multi-tenant online system, wherein training each of the plurality of linear regression models comprises using a training dataset including extracted features associated with one of the object categories in the set of categories, one of the sub-intervals in the sequence, and the tenant of the multi-tenant online system, integrate the exception into a practical application in accordance with and in light of [0054] of Applicant’s published specification.
	More specifically, the Examiner notes that as per [0054-0060], it is stated that “machine learning module 210 trains predictor models by extracting features describing potential transaction objects that were previously processed and creating a feature vector. The machine learning module 210 stores the predictor models in the predictor model store … determining an aggregate score value for the end of time-interval, according to an embodiment. The object store 155 stores various objects, for example, objects representing potential transactions. Each object is associated with a state. There are be a plurality of states that an object can take. Each object acts a state transition machine that changes states according to certain rules. For example, an object in a state S1 may transition to state S2 if there are certain changes in data associated with the object. For example, if the data associated with an object is updated to indicate that a contract associated with the potential transaction was executed, the state of the objects may change from S1 to S2”
	Based on these findings of fact, the Examiner considers the claimed subject matter satisfying the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
	Therefore, claims 1, 6, 8, 10-11, 16-17, 22, and 24-25 are patent eligible.

Claim Rejections - 35 USC §103 –Withdrawn
With respect to claims 1, 6, 8, 10-11, 16-17, 22, and 24-25 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1, 6, 8, 10-11, 16-17, 22, and 24-25 is/are withdrawn. Also see Remarks 16-18.

Allowable Subject Matter
Claims 1, 6, 8, 10-11, 16-17, 22, and 24-25 are allowed. The closest prior art of record is U.S Pub. 20160307210 (“Aggarwal”) in view of U.S Pub. 20020165755 (“Kitts”) in view of U.S Pub. 20130204663 (“Kahlow”). 
The following is an examiner’s statement of reasons for allowance:
The prior art of record Aggarwal provides multi-tenant system presents user interfaces allowing users associated with the customers to perform analysis of data stored for the customer. The multi-tenant system determines recommendations for subsequent user actions that can be performed by a user in a context. The context includes a report being analyzed, a type of visualization of the report, one or more interactions performed by the user with the report, and so on. The multi-tenant system presents one or more widgets based on the recommendations that allow the user to perform the recommended action. The multi-tenant system may determine a recommendation based on past interactions of a subset of users of the multi-tenant system, for example, users associated with a type of industry, users having a particular role in an organization, or a level of experience of the user with analysis of data, but fail to disclose, extracting features of a set of objects that were previously processed and interacted with by one or more users, the features including: a number of changes to a category of an object of the set since the object was created, a rate of category changes applied to an object of the set, and an age of an object of the set, wherein the age of the object indicates a time period since the object was created, training a plurality of linear regression models for a set of object categories, a sequence of sub-intervals in a time interval, and the tenant of the multi-tenant online system based on the extracted features, each of the plurality of linear regression models associated with one of the object categories in the set of categories, one of the sub-intervals in the sequence, and the tenant of the multi-tenant online system, wherein training each of the plurality of linear regression models comprises using a training dataset including extracted features associated with one of the object categories in the set of categories, one of the sub-intervals in the sequence, and the tenant of the multi-tenant online system.
The prior art of record Kitts provides to predict the behavior of a customer of a vendor at a future date. The method can comprise accessing data regarding the vendor's customers and generating timeseries information for at least one of the vendor's customers. The method can also comprise training a model to obtain weights. The training can be performed using at least some of timeseries information. The method can further comprise predicting the behavior of the first customer at the future date. The prediction can be performed using the weights in the model and at a frequency greater than monthly, but fail to disclose, extracting features of a set of objects that were previously processed and interacted with by one or more users, the features including: a number of changes to a category of an object of the set since the object was created, a rate of category changes applied to an object of the set, and an age of an object of the set, wherein the age of the object indicates a time period since the object was created, training a plurality of linear regression models for a set of object categories, a sequence of sub-intervals in a time interval, and the tenant of the multi-tenant online system based on the extracted features, each of the plurality of linear regression models associated with one of the object categories in the set of categories, one of the sub-intervals in the sequence, and the tenant of the multi-tenant online system, wherein training each of the plurality of linear regression models comprises using a training dataset including extracted features associated with one of the object categories in the set of categories, one of the sub-intervals in the sequence, and the tenant of the multi-tenant online system.
The prior art of record Kahlow provides a system to collect data relating to events of visitors showing an interest in a client company from plural data sources, an organization module which organizes collected data into different event types and separates the collected event counts in each event type between non-recent events and recent events occurring within a predetermined time period, a first processing module which periodically calculates weighting for each event type based on recent events and non-recent events for the event type compared to totals for other selected event types, a second processing module which periodically calculates sales prediction scores for each visitor and companies with which visitors are associated based on the accumulated event data and weighting, and a reporting and data extract module which is configured to detect variation in sales prediction scores over time to identify spikes which can predict upcoming sales and to provide predicted sales information and leads to the client company, but fail to disclose, extracting features of a set of objects that were previously processed and interacted with by one or more users, the features including: a number of changes to a category of an object of the set since the object was created, a rate of category changes applied to an object of the set, and an age of an object of the set, wherein the age of the object indicates a time period since the object was created, training a plurality of linear regression models for a set of object categories, a sequence of sub-intervals in a time interval, and the tenant of the multi-tenant online system based on the extracted features, each of the plurality of linear regression models associated with one of the object categories in the set of categories, one of the sub-intervals in the sequence, and the tenant of the multi-tenant online system, wherein training each of the plurality of linear regression models comprises using a training dataset including extracted features associated with one of the object categories in the set of categories, one of the sub-intervals in the sequence, and the tenant of the multi-tenant online system.
The Examiner was unable to find the specific limitation as per claims 1, 11, and 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of extracting features of a set of objects that were previously processed and interacted with by one or more users, the features including: a number of changes to a category of an object of the set since the object was created, a rate of category changes applied to an object of the set, and an age of an object of the set, wherein the age of the object indicates a time period since the object was created, training a plurality of linear regression models for a set of object categories, a sequence of sub-intervals in a time interval, and the tenant of the multi-tenant online system based on the extracted features, each of the plurality of linear regression models associated with one of the object categories in the set of categories, one of the sub-intervals in the sequence, and the tenant of the multi-tenant online system, wherein training each of the plurality of linear regression models comprises using a training dataset including extracted features associated with one of the object categories in the set of categories, one of the sub-intervals in the sequence, and the tenant of the multi-tenant online system.
Moreover, after yet another exhaustive search of both patent and non-patent literature, the Examiner was unable to find any references which either anticipated or made obvious the claimed invention.
Neither NPL reference remedies the deficiencies of the closest identified prior art Agarwal, Kitts, and Kahlow reference, and thereby fails to anticipate and/or make obvious the claimed invention.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GAUTAM UBALE/Primary Examiner, Art Unit 3682